Exhibit 10.3

EXECUTION VERSION

PARENT PLEDGE AGREEMENT

PARENT PLEDGE AGREEMENT, dated as of March 5, 2012, made by Furmanite
Corporation, a Delaware corporation (the “Grantor”), in favor of JPMorgan Chase
Bank, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”) for the banks and other financial institutions or entities (together,
for purposes of this Agreement, with the Affiliates of such financial
institutions or entities that may be owed Swap Obligations or Banking Services
Obligations that comprise Secured Obligations under and as defined in the Credit
Agreement, the “Secured Parties”) from time to time parties to the Credit
Agreement, dated as of March 5, 2012 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among FURMANITE WORLDWIDE,
INC. (the “Company”), certain Subsidiaries of the Company (each a “Designated
Borrower” and, together with the Company, the “Borrowers”), the Lenders and the
Administrative Agent.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrowers upon the terms and subject to the
conditions set forth therein;

WHEREAS, each Borrower is a direct or indirect subsidiary of the Grantor;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrowers to make valuable transfers to the
Grantor in connection with the operation of its business;

WHEREAS, the Borrowers and the Grantor are engaged in related businesses, and
the Grantor will derive substantial direct and indirect benefit from the making
of the extensions of credit under the Credit Agreement; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrowers under the Credit
Agreement that the Grantor shall have executed and delivered this Agreement to
the Administrative Agent for the ratable benefit of the Lenders;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Secured Parties to make their respective extensions of credit to the
Borrowers thereunder, the Grantor hereby agrees with the Administrative Agent,
for itself and for the ratable benefit of the Secured Parties, as follows:

1. DEFINED TERMS

1.1 Definitions.

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement, and
the following terms are used herein as defined in the New York UCC: Certificated
Security, General Intangibles, and Instruments.

 

1



--------------------------------------------------------------------------------

(b) The following terms shall have the following meanings:

“Agreement”: this Parent Pledge Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.

“Collateral”: as defined in Section 2.1.

“Collateral Account”: any collateral account established by the Administrative
Agent as provided in Section 4.7.

“Issuers”: the collective reference to each issuer of the Pledged Stock.

“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

“Pledged Stock”: the Equity Interests listed on Schedule 2, together with any
other shares, stock certificates, options, interests or rights of any nature
whatsoever in respect of the Equity Interests of Furmanite Worldwide, Inc., that
may be issued or granted to, or held by, the Grantor while this Agreement is in
effect.

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Pledged Stock, collections thereon or
distributions or payments with respect thereto.

“Securities Act”: the Securities Act of 1933, as amended.

1.2 Other Definitional Provisions.

(a) The words “hereof,” “herein”, “hereto” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section and Schedule
references are to this Agreement unless otherwise specified.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to the Grantor, shall refer to the Grantor’s
Collateral or the relevant part thereof.

2. GRANT OF SECURITY INTEREST.

2.1 The Grantor hereby assigns and transfers to the Administrative Agent, and
hereby grants to the Administrative Agent, for itself and for the ratable
benefit of the Lenders, a security interest in, all of the following property
now owned or at any time hereafter acquired by the

 

2



--------------------------------------------------------------------------------

Grantor or in which the Grantor now has or at any time in the future may acquire
any right, title or interest (the “Collateral”), as collateral security for the
prompt and complete payment and performance when due (whether at the stated
maturity, by acceleration or otherwise) of the Secured Obligations:

(a) all Pledged Stock;

(b) all substitutions for and replacements, proceeds, insurance proceeds and
products of the foregoing, together with all books and records, customer lists,
credit files, computer files, programs, printouts and other computer materials
and records related thereto and any General Intangibles at any time evidencing
or relating to any of the foregoing; and

(c) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing;

provided, however, that notwithstanding any of the other provisions set forth in
this Section 2, this Agreement shall not constitute a grant of a security
interest in any property to the extent that such grant of a security interest is
prohibited by any Law of a Governmental Authority or requires a consent not
obtained of any Governmental Authority pursuant to such requirement of Law.

3. REPRESENTATIONS AND WARRANTIES. To induce the Administrative Agent and the
Lenders to enter into the Credit Agreement and to induce the Lenders to make
their respective extensions of credit to the Borrowers thereunder, the Grantor
hereby represents and warrants to the Administrative Agent, for itself and for
the ratable benefit of the Lenders, that:

3.1 Title; No Other Liens. Except for the security interest granted to the
Administrative Agent for itself and for the ratable benefit of the Lenders
pursuant to this Agreement and the other Liens permitted to exist on the
Collateral by the Credit Agreement, the Grantor owns each item of the Collateral
free and clear of any and all Liens or claims of others. No financing statement
or other public notice with respect to all or any part of the Collateral is on
file or of record in any public office, except such as have been filed in favor
of the Administrative Agent, for itself and for the ratable benefit of the
Lenders, pursuant to this Agreement or as are permitted by the Credit Agreement.

3.2 Perfected First Priority Liens. The security interests granted pursuant to
this Agreement (a) upon completion of the filings and other actions specified on
Schedule 3 (which, in the case of all filings and other documents referred to on
said Schedule, have been delivered to the Administrative Agent in completed and
duly executed form), will constitute valid perfected security interests in all
of the Collateral in favor of the Administrative Agent, for the ratable benefit
of the Lenders, as collateral security for the Secured’s Obligations and (b) are
prior to all other Liens on the Collateral in existence on the date hereof
except for Liens permitted by the Credit Agreement which have priority over the
Liens on the Collateral by operation of law.

3.3 Jurisdiction of Organization; Chief Executive Office. On the date hereof,
the Grantor’s jurisdiction of organization, identification number from the
jurisdiction of organization (if any), and the location of the Grantor’s chief
executive office or sole place of business or principal residence, as the case
may be, are specified on Schedule 4.

 

3



--------------------------------------------------------------------------------

3.4 Pledged Stock.

(a) The shares of Pledged Stock pledged by the Grantor hereunder constitute all
the issued and outstanding shares of all classes of the Equity Interests of
Furmanite Worldwide, Inc.

(b) All the shares of the Pledged Stock have been duly and validly issued and
are fully paid and nonassessable.

(c) The Grantor is the record and beneficial owner of, and has good and
marketable title to, the Pledged Stock pledged by it hereunder, free of any and
all Liens or options in favor of, or claims of, any other Person, except the
security interest created by this Agreement, and the other Liens permitted to
exist on the Collateral by the Credit Agreement and/or any other Loan Document.

4. COVENANTS. The Grantor covenants and agrees with the Administrative Agent,
for itself and for the ratable benefit of the Lenders, that, from and after the
date of this Agreement until the Secured Obligations shall have been paid in
full:

4.1 Payment of Obligations. The Grantor will pay and discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all taxes, assessments and governmental charges or levies imposed upon the
Collateral, as well as all claims of any kind against or with respect to the
Collateral, except that no such charge need be paid if the amount or validity
thereof is currently being contested in good faith by appropriate proceedings,
reserves in conformity with GAAP with respect thereto have been provided on the
books of the Grantor and such proceedings could not reasonably be expected to
result in the sale, forfeiture or loss of any material portion of the
Collateral.

4.2 Maintenance of Perfected Security Interest; Further Documentation.

(a) The Grantor shall maintain the security interest created by this Agreement
as, except as otherwise provided herein, a perfected security interest having at
least the priority described in Section 3.2 and shall defend such security
interest against the claims and demands of all Persons whomsoever, subject to
the rights of the Grantor under the Loan Documents to dispose of the Collateral.

(b) At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of the Grantor, the Grantor will,
to the extent permitted under applicable Law, promptly and duly execute and
deliver, and have recorded, such further instruments and documents and take such
further actions as the Administrative Agent may reasonably request for the
purpose of obtaining or preserving the full benefits of this Agreement and of
the rights and powers herein granted, including, without limitation, filing any
financing or continuation statements under the Uniform Commercial Code (or other
similar laws) in effect in any jurisdiction with respect to the security
interests created hereby.

4.3 Changes in Name, etc. The Grantor will not, except upon 15 days’ prior
written notice to the Administrative Agent and delivery to the Administrative
Agent of all additional executed financing statements and other documents
reasonably requested by the Administrative

 

4



--------------------------------------------------------------------------------

Agent to maintain the validity, perfection and priority of the security
interests provided for herein, (a) change its jurisdiction of organization or
the location of its chief executive office or sole place of business or
principal residence from that referred to in Section 3.3 or (b) change its name.

4.4 Notices. The Grantor will advise the Administrative Agent and the Lenders
promptly, in reasonable detail, of any Lien (other than security interests
created hereby or Liens permitted under the Credit Agreement) on any of the
Collateral which would adversely affect the ability of the Administrative Agent
to exercise any of its remedies hereunder.

4.5 Pledged Stock.

(a) If the Grantor shall become entitled to receive or shall receive any
certificate (including, without limitation, any certificate representing a
dividend or a distribution in connection with any reclassification, increase or
reduction of capital or any certificate issued in connection with any
reorganization), option or rights in respect of the Equity Interests of any
Issuer, whether in addition to, in substitution of, as a conversion of, or in
exchange for, any shares of the Pledged Stock, or otherwise in respect thereof,
the Grantor shall, to the extent permitted under applicable Law, accept the same
as the agent of the Administrative Agent and the Lenders, hold the same in trust
for the Administrative Agent and the Lenders and deliver the same forthwith to
the Administrative Agent in the exact form received, duly indorsed by the
Grantor to the Administrative Agent, if required, together with an undated stock
power covering such certificate duly executed in blank by the Grantor and with,
if the Administrative Agent so requests, signature guaranteed, to be held by the
Administrative Agent, subject to the terms hereof, as additional collateral
security for the Secured Obligations. Any sums paid upon or in respect of the
Pledged Stock upon the liquidation or dissolution of any Issuer shall, to the
extent permitted under applicable Law, be paid over to the Administrative Agent
to be held by it hereunder as additional collateral security for the Secured
Obligations, and in case any distribution of capital shall be made on or in
respect of the Pledged Stock, or any property shall be distributed upon or with
respect to the Pledged Stock pursuant to the recapitalization or
reclassification of the capital of any Issuer or pursuant to the reorganization
thereof, the property so distributed shall, unless otherwise subject to a
perfected security interest in favor of the Administrative Agent, to the extent
permitted under applicable Law, be delivered to the Administrative Agent to be
held by it hereunder as additional collateral security for the Secured
Obligations. If any sums of money or property so paid or distributed in respect
of the Pledged Stock shall be received by the Grantor, the Grantor shall, until
such money or property is paid or delivered to the Administrative Agent, hold
such money or property in trust for the Administrative Agent and the Lenders,
segregated from other funds of the Grantor, as additional collateral security
for the Secured Obligations.

(b) Without the prior written consent of the Administrative Agent, the Grantor
will not (i) vote to enable, or take any other action to permit, any Issuer to
issue any Equity Interests of any nature or to issue any other securities
convertible into or granting the right to purchase or exchange for any Equity
Interests of any nature of any Issuer, (ii) sell, assign, transfer, exchange, or
otherwise dispose of, or grant any option with respect to, the Pledged Stock or
Proceeds thereof (except pursuant to a transaction permitted by the Credit
Agreement), (iii) create, incur or permit to exist any Lien or option in favor
of, or any claim of any Person

 

5



--------------------------------------------------------------------------------

with respect to, any of the Pledged Stock or Proceeds thereof, or any interest
therein, except for the security interests created by this Agreement and the
other Liens permitted to exist on the Collateral by the Credit Agreement or any
other Loan Document and (iv) enter into any agreement or undertaking (other than
this Agreement, the Credit Agreement or any other Loan Document) restricting the
right or ability of the Grantor or the Administrative Agent to sell, assign or
transfer any of the Pledged Stock or Proceeds thereof. The Pledged Stock shall
at all times constitute all of the issued and outstanding shares of all classes
of Equity Interests of Furmanite Worldwide, Inc.

4.6 Pledged Stock Rights.

(a) Unless an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have given notice to the Grantor of the
Administrative Agent’s intent to exercise its corresponding rights pursuant to
Section 4.6(b), the Grantor shall be permitted to receive all cash dividends
paid in respect of the Pledged Stock paid in the normal course of business of
the relevant Issuer and consistent with past practice, to the extent permitted
in the Credit Agreement, and to exercise all voting and corporate or other
organizational rights with respect to the Pledged Stock; provided, however, that
no vote shall be cast or corporate or other organizational right exercised or
other action taken which, in the Administrative Agent’s reasonable judgment,
would impair the Collateral or which would be inconsistent with or result in any
violation of any provision of the Credit Agreement, this Agreement or any other
Loan Document.

(b) If an Event of Default shall occur and be continuing and the Administrative
Agent shall give notice of its intent to exercise such rights to the Grantor,
(i) the Administrative Agent shall have the right to receive any and all cash
dividends, payments or other Proceeds paid in respect of the Pledged Stock and,
to the extent permitted under applicable Law, make application thereof to the
Secured Obligations in such order as the Administrative Agent may determine, and
(ii) any or all of the Pledged Stock shall be registered in the name of the
Administrative Agent or its nominee, and the Administrative Agent or its nominee
may thereafter exercise (A) all voting, corporate and other rights pertaining to
such Pledged Stock at any meeting of shareholders of the relevant Issuer or
Issuers or otherwise and (B) any and all rights of conversion, exchange and
subscription and any other rights, privileges or options pertaining to such
Pledged Stock as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the Pledged
Stock upon the merger, consolidation, reorganization, recapitalization or other
fundamental change in the corporate or other organizational structure of any
Issuer, or upon the exercise by the Grantor or the Administrative Agent of any
right, privilege or option pertaining to the Pledged Stock, and in connection
therewith, the right to deposit and deliver any and all of the Pledged Stock
with any committee, depositary, transfer agent, registrar or other designated
agency upon such terms and conditions as the Administrative Agent may
determine), all without liability except to account for property actually
received by it, but the Administrative Agent shall have no duty to the Grantor
to exercise any such right, privilege or option and shall not be responsible for
any failure to do so or delay in so doing.

 

6



--------------------------------------------------------------------------------

(c) The Grantor hereby authorizes and instructs, to the extent permitted under
applicable Law, each Issuer of the Pledged Stock pledged by the Grantor
hereunder to (i) comply with any instruction received by it from the
Administrative Agent in writing that (A) states that an Event of Default has
occurred and is continuing and (B) is otherwise in accordance with the terms of
this Agreement, without any other or further instructions from the Grantor, and
the Grantor agrees that each Issuer shall be fully protected in so complying,
and (ii) unless otherwise expressly permitted hereby, pay any dividends or other
payments with respect to the Pledged Stock directly to the Administrative Agent.

4.7 Proceeds to be Turned Over To Administrative Agent. If an Event of Default
shall occur and be continuing, all Proceeds received by the Grantor consisting
of cash, checks and other near-cash items shall be held by the Grantor in trust
for the Administrative Agent and the Lenders, segregated from other funds of the
Grantor, and shall, forthwith upon receipt by the Grantor, be turned over to the
Administrative Agent in the exact form received by the Grantor (duly indorsed by
the Grantor to the Administrative Agent, if required). All Proceeds received by
the Administrative Agent hereunder shall be held by the Administrative Agent in
a Collateral Account maintained under its sole dominion and control. All
Proceeds while held by the Administrative Agent in a Collateral Account (or by
the Grantor in trust for the Administrative Agent and the Lenders) shall
continue to be held as collateral security for all the Secured Obligations and
shall not constitute payment thereof until applied as provided in Section 4.8.

4.8 Application of Proceeds. At such intervals as may be agreed upon by the
Borrowers and the Administrative Agent, or, if an Event of Default shall have
occurred and be continuing, at any time at the Administrative Agent’s election,
the Administrative Agent may, to the extent permitted under applicable Law,
apply all or any part of Proceeds constituting Collateral, whether or not held
in any Collateral Account in payment of the Secured Obligations in the order set
forth in Section 2.18 of the Credit Agreement.

4.9 Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Lenders, may, to the
extent permitted under applicable Law, exercise, in addition to all other rights
and remedies granted to it in this Agreement and in any other instrument or
agreement securing, evidencing or relating to the Secured Obligations, all
rights and remedies of a secured party under the New York UCC or any other
applicable law. Without limiting the generality of the foregoing, the
Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon the Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, assign, give option or options to purchase, or otherwise dispose of and
deliver such Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of the Administrative Agent or any Lender or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. The Administrative Agent or any Lender shall, to
the extent permitted under applicable Law, have the right upon any such public
sale or sales, and upon any such private sale or sales, to purchase the whole or
any part of the Collateral so sold, free of any right or equity of redemption in
the Grantor, which right or equity is hereby waived and released. The Grantor
further agrees, at the Administrative Agent’s request, to assemble the
Collateral and make it available to the Administrative Agent at

 

7



--------------------------------------------------------------------------------

places which the Administrative Agent shall reasonably select, whether at the
Grantor’s premises or elsewhere, the foregoing to the extent permitted under
applicable Law. The Administrative Agent shall, to the extent permitted under
applicable Law, apply the net proceeds of any action taken by it pursuant to
this Section 4.9, after deducting all reasonable costs and expenses of every
kind incurred in connection therewith or incidental to the care or safekeeping
of any of the Collateral or in any way relating to the Collateral or the rights
of the Administrative Agent and the Lenders hereunder, including, without
limitation, reasonable attorneys’ fees and disbursements, to the payment in
whole or in part of the Secured Obligations, in such order as the Administrative
Agent may elect, and only after such application and after the payment by the
Administrative Agent of any other amount required by any provision of law,
including, without limitation, Section 9-615(a)(3) of the New York UCC, need the
Administrative Agent account for the surplus, if any, to the Grantor. To the
extent permitted under applicable law, the Grantor waives all claims, damages
and demands it may acquire against the Administrative Agent or any Lender
arising out of the exercise by them of any rights hereunder. If any notice of a
proposed sale or other disposition of Collateral shall be required by law, such
notice shall be deemed reasonable and proper if given at least 10 days before
such sale or other disposition.

4.10 Registration Rights.

(a) The Grantor recognizes that the Administrative Agent may be unable to effect
a public sale of any or all the Pledged Stock, by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws or
otherwise, and may, to the extent permitted under applicable Law, be compelled
to resort to one or more private sales thereof to a restricted group of
purchasers which will be obliged to agree, among other things, to acquire such
securities for their own account for investment and not with a view to the
distribution or resale thereof. The Grantor acknowledges and agrees that any
such private sale may result in prices and other terms less favorable than if
such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall be deemed to have been made in a commercially
reasonable manner. The Administrative Agent shall be under no obligation to
delay a sale of any of the Pledged Stock for the period of time necessary to
permit the Issuer thereof to register such securities for public sale under the
Securities Act, or under applicable state securities laws, even if such Issuer
would agree to do so.

(b) The Grantor agrees to use its diligent commercial efforts to do or cause to
be done all such other acts as may be necessary to make such sale or sales of
all or any portion of the Pledged Stock pursuant to this Section 4.10 valid and
binding and in compliance with any and all other applicable Law; provided that
the Grantor shall not be obligated to incur unreasonable material sums to do so.
The Grantor further agrees that a breach of any of the covenants contained in
this Section 4.10 will cause irreparable injury to the Administrative Agent and
the Lenders, that the Administrative Agent and the Lenders have no adequate
remedy at law in respect of such breach and, as a consequence, that each and
every covenant contained in this Section 4.10 shall be specifically enforceable
against the Grantor, and the Grantor hereby waives and agrees not to assert any
defenses against an action for specific performance of such covenants except for
a defense that no Event of Default has occurred under the Credit Agreement.

 

8



--------------------------------------------------------------------------------

5. THE ADMINISTRATIVE AGENT

5.1 Administrative Agent’s Appointment as Attorney-in-Fact, etc.

(a) The Grantor hereby irrevocably constitutes and appoints the Administrative
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of the Grantor and in the name of the Grantor or in its own
name, for the purpose of carrying out the terms of this Agreement, to take any
and all appropriate action and to execute any and all documents and instruments
which may be necessary or desirable to accomplish the purposes of this
Agreement, and, without limiting the generality of the foregoing, the Grantor
hereby gives the Administrative Agent the power and right, on behalf of the
Grantor, without notice to or assent by the Grantor, to do any or all of the
following:

(i) in the name of the Grantor or its own name, or otherwise, take possession of
and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due or with respect to any Collateral and
file any claim or take any other action or proceeding in any court of law or
equity or otherwise deemed appropriate by the Administrative Agent for the
purpose of collecting any and all such moneys due with respect to any Collateral
whenever payable;

(ii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(iii) execute, in connection with any sale provided for in Section 4.9 or 4.10,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

(iv) (A) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (B) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (C) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (D) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (E) defend any suit, action or proceeding brought
against the Grantor with respect to any Collateral; (F) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
and (H) generally, sell, transfer, pledge and make any agreement with respect to
or otherwise deal with any of the Collateral as fully and completely as though
the Administrative Agent were the absolute owner thereof for all purposes, and
do, at the Administrative Agent’s option and the Grantor’s expense, at any time,
or from time to time, all acts and things which the Administrative Agent deems
necessary to protect, preserve or realize upon the Collateral and the
Administrative Agent’s and the Lenders’ security interests therein and to effect
the intent of this Agreement, all as fully and effectively as the Grantor might
do.

 

9



--------------------------------------------------------------------------------

Anything in this Section 5.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 5.1(a) unless an Event of Default shall
have occurred and be continuing.

(b) If the Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

(c) The expenses of the Administrative Agent incurred in connection with actions
undertaken as provided in this Section 5.1, together with interest thereon at a
rate per annum equal to the highest rate per annum at which interest would then
be payable on any category of past due ABR Loans under the Credit Agreement,
from the date of payment by the Administrative Agent to the date reimbursed by
the Grantor, shall be payable by the Grantor to the Administrative Agent on
demand.

(d) The Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

5.2 Duty of Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the New York UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account. Neither the Administrative Agent, any
Lender nor any of their respective officers, directors, employees or agents
shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of the Collateral upon the request of the Grantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Administrative Agent
and the Lenders hereunder are solely to protect the Administrative Agent’s and
the Lenders’ interests in the Collateral and shall not impose any duty upon the
Administrative Agent or any Lender to exercise any such powers. The
Administrative Agent and the Lenders shall be accountable only for amounts that
they actually receive as a result of the exercise of such powers, and neither
they nor any of their officers, directors, employees or agents shall be
responsible to the Grantor for any act or failure to act hereunder, except for
their own gross negligence or willful misconduct.

5.3 Execution of Financing Statements. Pursuant to any applicable law, the
Grantor authorizes the Administrative Agent to file or record financing
statements and other filing or recording documents or instruments with respect
to the Collateral without the signature of the Grantor in such form and in such
offices as the Administrative Agent determines appropriate to perfect the
security interests of the Administrative Agent under this Agreement.

 

10



--------------------------------------------------------------------------------

5.4 Authority of Administrative Agent. The Grantor acknowledges that the rights
and responsibilities of the Administrative Agent under this Agreement with
respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the
Lenders, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Grantor, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Lenders with full and valid
authority so to act or refrain from acting, and the Grantor shall not be under
any obligation, or entitlement, to make any inquiry respecting such authority.

6. MISCELLANEOUS

6.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
Section 9.02 of the Credit Agreement.

6.2 Notices. All notices, requests and demands to or upon the Administrative
Agent or the Grantor hereunder shall be effected in the manner provided for in
Section 9.01 of the Credit Agreement; provided that any such notice, request or
demand to or upon the Grantor shall be addressed to the Grantor at its notice
address set forth on Schedule 1.

6.3 No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any Lender shall by any act (except by a written
instrument pursuant to Section 6.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Administrative Agent or such Lender would otherwise
have on any future occasion. The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.

6.4 Enforcement Expenses; Indemnification.

(a) The Grantor agrees to pay or reimburse each Lender and the Administrative
Agent for all its costs and expenses incurred in enforcing or preserving any
rights under this Agreement, including, without limitation, the reasonable fees
and disbursements of counsel (including the allocated fees and expenses of
in-house counsel) to each Lender and of counsel to the Administrative Agent.

(b) The Grantor agrees to pay, and to save the Administrative Agent and the
Lenders harmless from, any and all liabilities with respect to, or resulting
from any delay in paying, any and all stamp, excise, sales or other taxes which
may be payable or determined to be payable with respect to any of the Collateral
or in connection with any of the transactions contemplated by this Agreement.

 

11



--------------------------------------------------------------------------------

(c) The agreements in this Section 6.4 shall survive repayment of the Secured
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

6.5 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of the Grantor and shall inure to the benefit of the Administrative
Agent and the Lenders and their successors and assigns; provided that the
Grantor may not assign, transfer or delegate any of its rights or obligations
under this Agreement without the prior written consent of the Administrative
Agent.

6.6 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by telecopy
or other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.

6.7 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

6.8 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

6.9 Integration. This Agreement and the other Loan Documents represent the
agreement of the Grantor, the Administrative Agent and the Lenders with respect
to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents.

6.10 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

6.11 Submission To Jurisdiction; Waivers. The Grantor hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non exclusive general jurisdiction of any U.S. Federal or New York State court
sitting in New York, New York;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

12



--------------------------------------------------------------------------------

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Grantor at its
address referred to in Section 6.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

6.12 Acknowledgements. The Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Grantor arising out of or in connection with
this Agreement or any of the other Loan Documents and the relationship between
the Grantor and the Administrative Agent and Lenders in connection herewith or
therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Grantor and the Lenders.

6.13 Releases.

(a) At such time as the Loans and the other Secured Obligations (other than Swap
Obligations or Banking Services Obligations) shall have been paid in full, the
Commitments have been terminated and no Letters of Credit shall be outstanding,
the Collateral shall be released from the Liens created hereby, and this
Agreement and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent and the Grantor hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party, and all rights to the Collateral shall revert to the Grantor. At the
request and sole expense of the Grantor following any such termination, the
Administrative Agent shall deliver to the Grantor any Collateral held by the
Administrative Agent hereunder, and execute and deliver to the Grantor such
documents as the Grantor shall reasonably request to evidence such termination.

(b) If any of the Collateral shall be sold, transferred or otherwise disposed of
by the Grantor in a transaction permitted by the Credit Agreement, then the
Administrative Agent, at the request and sole expense of the Grantor, shall
execute and deliver to the Grantor all releases or other documents reasonably
necessary or desirable for the release of the Liens created

 

13



--------------------------------------------------------------------------------

hereby on such Collateral. At the request and sole expense of the Company, the
Grantor shall be released from its obligations hereunder in the event that all
the Equity Interests of the Grantor shall be sold, transferred or otherwise
disposed of in a transaction permitted by the Credit Agreement; provided that
the Company shall have delivered to the Administrative Agent, at least three
Business Days prior to the date of the proposed release, a written request for
release identifying the Grantor and the terms of the sale or other disposition
in reasonable detail, including the price thereof and any expenses in connection
therewith, together with a certification by the Company stating that such
transaction is in compliance with the Credit Agreement and the other Loan
Documents.

6.14 WAIVER OF JURY TRIAL. THE GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

6.15 Judgment Currency. If, for the purposes of obtaining judgment in any court,
it is necessary to convert a sum due hereunder in one currency into another
currency, the rate of exchange used shall be that at which in accordance with
normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of the Grantor in respect of any such
sum due from it to the Administrative Agent or any Lender hereunder shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of this Agreement (the “Agreement Currency”), be discharged only to
the extent that on the Business Day following receipt by the Administrative
Agent or such Lender, as the case may be, of any sum adjudged to be so due in
the Judgment Currency, the Administrative Agent or such Lender, as the case may
be, may in accordance with normal banking procedures purchase the Agreement
Currency with the Judgment Currency. If the amount of the Agreement Currency so
purchased is less than the sum originally due to the Administrative Agent or any
Lender from the Grantor in the Agreement Currency, the Grantor agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender, as the case may be, against such loss. If
the amount of the Agreement Currency so purchased is greater than the sum
originally due to the Administrative Agent or any Lender in such currency, the
Administrative Agent or such Lender, as the case may be, agrees to return the
amount of any excess to the Grantor (or to any other Person who may be entitled
thereto under applicable law)

6.16 Entire Agreement. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Signature Pages Follow]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Parent Pledge
Agreement to be duly executed and delivered as of the date first above written.

 

FURMANITE CORPORATION By:     Name: Robert S. Muff Title: Principal Financial
Officer

 

ACCEPTED AND AGREED:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:

    Name: Jim Cunningham Title: Banker Senior—MM

SIGNATURE PAGE TO PARENT PLEDGE AGREEMENT



--------------------------------------------------------------------------------

Schedule 1

NOTICE ADDRESS OF GRANTOR

 

Grantor

  

Notice Address

1. Furmanite Corporation   

2435 N. Central Expressway, Suite 700

Richardson, TX 75080



--------------------------------------------------------------------------------

Schedule 2

DESCRIPTION OF PLEDGED STOCK

Pledged Stock:

 

    

Issuer

  

Class of Stock

  

Holder

  

Stock

Certificate

No.

  

No. of

Shares

1.    Furmanite Worldwide, Inc.    Common    Furmanite Corporation    2    1,000



--------------------------------------------------------------------------------

Schedule 3

FILINGS AND OTHER ACTIONS

REQUIRED TO PERFECT SECURITY INTERESTS

Uniform Commercial Code Filings

 

Debtor    Filing Office Furmanite Corporation    Delaware

Actions with respect to Pledged Stock

Delivery of stock certificates and to the extent requested by Administrative
Agent, notation of such Liens on the books and records of the Issuer.



--------------------------------------------------------------------------------

Schedule 4

LOCATION OF JURISDICTION OF ORGANIZATION

AND CHIEF EXECUTIVE OFFICE

 

Debtor

  

Jurisdiction of

Organization

  

Chief Executive Office

   Entity ID   1.    Furmanite Corporation    Delaware   

2435 N. Central Express

Suite 700

Richardson, TX 75080

     0463225   